Exhibit 10.2

 

AMENDED AND SUBSTITUTE LINE OF CREDIT NOTE

 

$7,000,000

December 16, 2011

 

FOR VALUE RECEIVED, the undersigned, GRANITE CITY FOOD & BREWERY LTD., a
Minnesota corporation (the “Borrower”), hereby promises to pay to FIFTH THIRD
BANK (the “Lender”) at the principal office of Fifth Third Bank, an Ohio banking
corporation, as Administrative Agent, in Cincinnati, Ohio, in immediately
available funds, the principal sum of Seven Million and 00/100 Dollars
($7,000,000.00) or, if less, the aggregate unpaid principal amount of all Line
of Credit Loans made by the Lender to the Borrower pursuant to the Credit
Agreement, in installments in the amounts called for by Section 2.7(b) of the
Credit Agreement, together with interest on the principal amount of each Line of
Credit Loan from time to time outstanding hereunder at the rates, and payable in
the manner and on the dates, specified in the Credit Agreement.

 

This Amended and Substitute Line of Credit Note (this “Note”) is one of the Line
of Credit Notes referred to in the Credit Agreement dated as of May 10, 2011
among the Borrower, Fifth Third Bank, an Ohio banking corporation, as
Administrative Agent and the Lenders party thereto (as extended, renewed,
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and this Note and the holder hereof are
entitled to all the benefits and security provided for thereby or referred to
therein, to which Credit Agreement reference is hereby made for a statement
thereof.  All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement.  This Note shall
be governed by and construed in accordance with the internal laws of the State
of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

This Note amends, supercedes, replaces and is issued as a substitute for, but
does not in any way evidence repayment of or constitute a novation with respect
to, that certain Line of Credit Note dated May 10, 2011, made payable by the
Borrower to the Lender in the original principal amount of up to $5,000,000 (the
“Existing Note”).  All of the Obligations evidenced by the Existing Note shall
hereafter be evidenced by this Note.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered on the date first set forth above by the duly authorized
representative of the Borrower.

 

 

GRANITE CITY FOOD & BREWERY
LTD., a Minnesota corporation

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

Name:

James G. Gilbertson

 

Title:

Chief Financial Officer

 

Amended and Substitute Line of Credit Note

 

--------------------------------------------------------------------------------